—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Becker, J.), dated December 3, 1991, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3216.
Ordered that the order is affirmed, with costs.
Since the plaintiffs failed to show a good and meritorious cause of action or a justifiable excuse for the delay in filing a note of issue, the court did not err in granting the defendant’s motion to dismiss the complaint for want of prosecution (see, *740CPLR 3216 [e]). Sullivan, J. P., Pizzuto, Joy and Goldstein, JJ., concur.